Citation Nr: 1309518	
Decision Date: 03/20/13    Archive Date: 04/01/13

DOCKET NO.  07-31 124A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to compensation under the provisions of 38 U.S.C. § 1151 for additional neurological disability, status post left knee arthroplasty, due to VA surgical treatment provided in September 2005.  
	
2.  Entitlement to special monthly compensation (SMC) based on the loss of use of the left lower extremity.  

3.  Entitlement to a total disability evaluation based on individual unemployability (TDIU) due to service-connected disabilities.  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission




ATTORNEY FOR THE BOARD

James G. Reinhart, Counsel


INTRODUCTION


The Veteran served on active duty from July 1957 to July 1959.  

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a May 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  The claims were previously remanded in September 2011 and October 2012.

The issues of entitlement to SMC based on the loss of use of the left lower extremity and entitlement to TDIU are addressed the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2012).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  The Veteran has additional disability, consisting of peripheral neuropathy below the left knee, that was caused by the left knee arthroplasty performed at a VA facility on September 14, 2005.  

2.  Peripheral neuropathy below the left knee was not a reasonably foreseeable consequence of the left knee arthroplasty performed at a VA facility on September 14, 2005.  


CONCLUSION OF LAW

The criteria for entitlement to compensation under 38 U.S.C. § 1151 for peripheral neuropathy below the left knee have been met.  38 U.S.C.A. §§ 1151, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.361 (2012).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veteran contends that he has additional disability consisting of numbness below his left knee due to a left total knee replacement (arthroplasty) performed at a VA treatment facility on September 14, 2005.  

The Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 5126 (West 2002 & Supp. 2012), 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2012), requires VA to assist a claimant at the time that he or she files a claim for benefits.  As part of this assistance, VA is required to notify claimants of what they must do to substantiate their claims.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1).  Because the only decision rendered by the Board in the instant document is entirely favorable to the Veteran, any failure to notify and/or assist the Veteran pursuant to the VCAA cannot be considered prejudicial to the Veteran.  Therefore, no further discussion as to these duties is necessary.  

Statute dictates that compensation shall be awarded for qualifying additional disability of a veteran in the same manner as if such additional disability was service connected.  38 U.S.C.A. § 1151(a) (West 2002 & Supp. 2012).  Disability that was caused by hospital care, surgical or medical treatment furnished the veteran by any law administered by the Secretary by a VA employee or at a VA facility is a qualifying disability if a proximate cause element is also present.  38 U.S.C.A. § 1151(a)(1).  Those proximate cause elements are as follows:  (A) carelessness negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of the Department in furnishing the hospital care, medical or surgical treatment, or examination and (B) an event not reasonably foreseeable.  Id.  Thus, § 1151 requires proof of three elements to obtain compensation; additional disability, actual causation, and proximate causation.  See Viegas v. Shinseki, 705 F.3d 1374, 1377 (Fed. Cir. 2013).  

The Veteran does not contend, and the evidence does not reflect, that consideration as to any other theory of entitlement is warranted.  

To determine whether a veteran has an additional disability, VA compares the veteran's condition immediately before the beginning of the hospital care, medical or surgical treatment upon which the claim is based to the veteran's condition after such care or treatment has stopped.  38 C.F.R. § 3.361(b) (2012). 

Claims based on additional disability or death due to hospital care, medical or surgical treatment must meet both the actual causation and the proximate causation elements.  To establish actual causation, the evidence must show that the hospital care, medical or surgical treatment, or examination resulted in the veteran's additional disability.  38 C.F.R. § 3.361(c)(1) (2012).  Merely showing that a veteran received care, treatment, or examination and that the veteran has an additional disability or died does not establish cause.  Id.  

The proximate cause of disability is the action or event that directly caused the veteran's disability or death, as distinguished from a remote contributing cause.  38 C.F.R. § 3.361(d).  To establish that carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on VA's part in furnishing hospital care, medical or surgical treatment, or examination proximately caused a veteran's additional disability or death, it must be shown that the hospital care, medical or surgical treatment, or examination caused the veteran's additional disability and that VA either failed to exercise the degree of care that would be expected of a reasonable health care provider; or VA furnished the hospital care, medical or surgical treatment, or examination without the veteran's or, in appropriate cases, the veteran's representative's informed consent.  38 C.F.R. § 3.361(d)(1).  

Whether the proximate cause of a veteran's additional disability or death was an event not reasonably foreseeable is in each claim to be determined based on what a reasonable health care provider would have foreseen.  38 C.F.R. § 3.361(d)(2).  The event need not be completely unforeseeable or unimaginable but must be one that a reasonable health care provider would not have considered to be an ordinary risk of the treatment provided.  In the process of determining whether an event was reasonably foreseeable, VA will consider whether the risk of that event was the type of risk that a reasonable health care provider would have disclosed in connection with the informed consent procedures of 38 C.F.R. §  17.32.  Id.  

General requirements for informed consent include that it is freely given consent that follows a careful explanation by the practitioner to the patient or the patient's surrogate of the proposed diagnostic or therapeutic procedure or course of treatment.  38 C.F.R. § 17.32(c) (2012).  The practitioner, who has primary responsibility for the patient or who will perform the particular procedure or provide the treatment, must explain in language understandable to the patient or surrogate the nature of a proposed procedure or treatment; the expected benefits; reasonably foreseeable associated risks, complications or side effects; reasonable and available alternatives; and anticipated results if nothing is done.  Id.  The patient or surrogate must be given the opportunity to ask questions, to indicate comprehension of the information provided, and to grant permission freely without coercion.  Id.  The practitioner must advise the patient or surrogate if the proposed treatment is novel or unorthodox.  Id.  

In considering all lay and medical evidence of record, when there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the reasonable doubt to the claimant.  38 U.S.C.A. § 5107(b) (West 2002 & Supp. 2012); 38 C.F.R. § 3.102 (2012).  That is, "when a veteran seeks benefits and the evidence is in relative equipoise, the law dictates that [the] veteran prevails."  Gilbert v. Derwinski, 1 Vet. App. 49, 54 (1990).  

Notes from September 13, 2005, document a preoperative diagnosis of degenerative arthritis of the Veteran's left knee and a proposed left total knee replacement (arthroplasty).  A note from the morning of September 14, 2005, explains that the Veteran was thoroughly advised of the diagnosis, treatment alternatives, possible complications, and expected outcomes and that he elected to proceed with operative intervention despite the inherent risk and has given informed consent.  It also states that no guarantees were made or implied.  A note from that afternoon is briefer, stating that the Veteran was advised of the risks, benefits, and alternatives, elected to proceed with the surgery despite the inherent risk, and concurrence for surgery was given.  This note is not evidence that left ankle and foot neuropathy was a reasonably foreseeable outcome of the left knee arthroscopy.  

Nursing notes from the day after the surgery, September 15, 2005, document that the Veteran's left foot was cold to touch and Doppler ultrasound revealed weak pulses at the left foot.  September 17, 2005, notes document the Veteran's complaints of decreased sensation of the left foot.  Those complaints continued and a February 2007 electomyography study revealed no response of the left sural sensory nerve but that the right sural sensory nerve was normal in the setting of diabetic neuropathy.  

In a September 2008 statement "J.A.," M.D., a private neurologist, reported that he had examined the Veteran the date of the statement and that the Veteran had abnormal findings; i.e. decreased light touch and pinprick sensation on his left foot from the tip of his toes to just above the ankle, but with no motor weakness noted.  Dr. J.A. stated that it was his opinion that the neuropathy was caused by the left knee operation that the Veteran underwent the day before he noticed the symptoms.  This is evidence of additional disability caused by VA surgical treatment on September 14, 2005.  It is not evidence of proximate cause because Dr. J.A. did not mention carelessness, negligence or other fault and did not comment on whether the additional disability caused by the surgery was or was not reasonably foreseeable.  

There are several relevant VA examinations and/or opinions of record.  The report of a September 2010 examination by a nurse practitioner included findings that the Veteran had bilateral peripheral neuropathy of the lower extremities with greater nerve impairment on the left.  That examiner concluded that it was less likely than not that the left leg nerve impairment was due to the September 14, 2005, left knee replacement surgery and associated hospital care.  That examiner attributed the left leg neuropathy to the Veteran's diabetes mellitus and a vitamin B12 deficiency.  

This issue was before the Board in September 2011 and the Board remanded it to the RO via the AMC, directing that VA provide the Veteran with a relevant examination by a physician.  The Veteran was examined by a physician assistant in February 2012.  That examiner determined that the Veteran had incomplete paralysis of the superficial peroneal nerve.  That examiner did not provide an opinion as to whether the VA treatment caused this condition.  

In October 2012, the Board again remanded the issue for compliance with its September 2011 Remand to afford the Veteran an examination by a physician.  The Veteran was afforded an examination by a physician in November 2012.  The examiner diagnosed left sural sensory neuropathy.  This examiner explained that peripheral neuropathy due to diabetes is never just on one side and remarked that the Veteran had bilateral plantar sensation that was very good but less on the left.  This evidence the Board finds more probative than the earlier reports as to whether or not his left foot and ankle neuropathy was due to diabetes because this report has a more compelling rationale.  See Nieves-Rodgriguez v. Peake, 22 Vet. App. 295, 304 (explaining that most of the value of a medical opinion lies in its reasoning).  

The examiner provided a medical opinion that it is at least as likely as not that the Veteran's left sural sensory neuropathy was caused by his surgical and or post surgical treatment by VA.  This evidence meets the evidentiary standard for establishing that the Veteran has additional disability and that the additional disability was actually caused by VA treatment.  

Of note, the examiner stated the day following the Veteran's surgery he reported that his left ankle and foot felt numb and that medical professionals found that area to be cool.  The examiner stated in that section of the report that this was not due to nerve injury but due to poor circulation.  Elsewhere in the report, the examiner stated that Doppler ultrasound studies showed poor circulation in his left foot and ankle, both shortly after the surgery and at present.  He stated that "what likely happened was an arteriosclerotic plaque broke off during surgery and occluded a blood vessel near his ankle."  He also stated that, based on a December 2006 ultrasound study, the Veteran was found to have diminished flow in the left tibial artery and that severe arteriosclerosis of both lower extremities "could not possibly come on in only 15 months, so it is reasonable to assume that his circulation was poor on 1/14/05."  The Board concludes that the reference to January 14, 2005, is a typographical error given that the claims file does not contain any evidence of that date that is significant.  Rather, this is evidence that the Veteran had the symptoms on September 14, 2005.  

Regardless of the medical explanation for the Veteran's additional disability, this opinion is evidence that the Veteran has additional disability that manifests as symptoms of neuropathy of the left leg below the knee and that additional disability was actually caused by the September 14, 2005, VA surgical treatment.  Now the Board turns to a discussion of the proximate cause element in this case.  

In that opinion, the examiner stated that the Veteran agreed in advance to all possible risks.  As to whether carelessness, negligence, lack of proper skill, or error in judgment was the proximate cause of the additional disability, the examiner stated that this was not the case.  He explained as follows:

The surgeon was well trained, and he was assisted by an excellent Orthopedic (sic) surgeon.  Nothing went wrong during the surgery.  No large blood vessels were severed and certainly no large nerves were cut or damage (sic).  The SURAL NERVE IS BEHIND THE KNEE and not in any location were (sic) it could be cut or easily damaged.  The risk of damage to this nerve is about 0.5%.  (based on personal discussion with two surgeons).  

He explained that "[Y]es, it certainly would not be expected, but anything could happen during a major surgery and this is recognized potential risk."  After including generic notes as to what constitutes reasonable foreseeability, the examiner stated that he reviewed the claims but did not find a written consent form.  The Board has also reviewed the claims file and finds no statement, in a consent form (which it does not find) or elsewhere, indicating that neuropathy below the knee was a reasonable foreseeable consequence of the left knee arthroplasty.  

As to what risks were involved, the examiner stated as follows: "If he had not neeed (sic), wanted and signed the consent (that he was aware of all possible risks, including loss of his Left (sic) lower leg and death) - - he would not have had the surgery."  He also stated that he had been unable to find the private neurologist statement that the Board directed him to review (in both Remands).  It is noted by the Board that there are numerous copies of the Board certified neurologist's statement in the claims file.  The examiner then stated that he "would agree that a competent Neurologist would likely be able to give a proper neurological opinion, however if in his report he was to place the blame on the VA or the surgeons involved, [he] would dispute his ability to know that something went wrong, as this sural neuropathy is a foreseeable, but certainly unexpected consequence.  The examiner went on to comment that the "VA Informed Consent includes all possible injuries, blood vessels, nerves and even death.  I personally would be unable to prove that he was told all possible details, but for major surgery all surgeons legally have to explain all the possible major risks and they always finish stating the with bad luck you could die."

The Board finds that this opinion provides probative evidence that the proximate cause of the Veteran's left lower leg neuropathy was an event not reasonably foreseeable and that the opinion satisfies the equipoise evidentiary standard for this element.  

In this regard, the examiner first states that the neuropathy is not reasonably foreseeable and provides an extremely low probability, one-half percent, that such event would occur.  His explanation as to foreseeability is not one of reasonable foreseeability, as defined by regulation.  Rather his explanation that the event was foreseeable is that the event was not completely unforeseeable or unimaginable.  In other words, the examiner's statement that the neuropathy was unexpected and his attendant explanation is an explanation that the neuropathy was not reasonably foreseeable.  This is particularly the case given the examiner's explanation as to the location of the affected nerve in relation to the location of the surgical procedure.  Simply put, the Board finds that the opinion is one tending to show that neuropathy below the left knee is not an event that a reasonable health care provider would have considered an ordinary risk of the left knee arthroplasty.  

In sum, the Board finds that the evidence is at least in equipoise as to the Veteran having suffered additional disability in the form of neuropathy below the left knee, that the neuropathy was actually caused by the September 14, 2005, left knee arthroplasty, and that such neuropathy was not a reasonably foreseeable consequence of that surgical treatment.  As all of the elements of a claim of entitlement to compensation under 38 U.S.C.A. § 1151 for neuropathy below the left knee have been met, the appeal must be granted as to that issue.  


ORDER

Entitlement to compensation under the provisions of 38 U.S.C. § 1151 for neuropathy below the Veteran's left knee is granted.  


REMAND

Prior to this decision by the Board, neither service connection nor entitlement to compensation under 38 U.S.C.A. § 1151 had been established for any disability suffered by the Veteran.  The Board's reference to "service connection" in the rest of this discussion encompasses compensation under § 1151, consistent with the first sentence of the statute.  That the Veteran had no service-connected disability was the basis for the RO's denial of entitlement to SMC and TDIU.  

The U.S. Court of Appeals for Veterans Claims (Veterans Court) has held "that request for TDIU, whether expressly raised by a veteran or reasonably raised by the record, is not a separate claim for benefits, but rather involves an attempt to obtain an appropriate rating for a disability or disabilities."  Rice v. Shinseki, 22 Vet. App. 447, 454 (2009) (addressing TDIU in the context of an initial evaluation case).  As SMC is also merely a way of obtaining additional disability compensation, the Board concludes that the analysis expressed in Rice also applies to SMC, at least for the purposes of this discussion.  Cf. Akles v. Derwinski, 1 Vet. App. 118, 121 (1991 (recognizing SMC as an inferred issue where the veteran had filed a claim for an increased disability rating).  

As the RO has not yet assigned an initial evaluation for the Veteran's left leg neuropathy, it would be premature for the Board to address the issues of entitlement to SMC and TDIU at this time.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  

Generally, there is no adjudication of a disability evaluation prior to establishment of entitlement to compensation.  In those cases, the claimant's appeal is limited to establishing entitlement to compensation and the appeal is satisfied by the Board's grant of entitlement to compensation.  Where the issue appealed is entitlement to service connection the award of service connection satisfies the appeal and if the claimant wants to contest the disability evaluation assigned, he or she must initiate an appeal of that downstream issue by filing a notice of disagreement in within the applicable appeal period.  See Grantham v. Brown, 114 F.3d 1156, 1158-59 (Fed. Cir. 1997).  

Here, however, the RO has already adjudicated the issues of entitlement to SMC and TDIU and the Veteran has already perfected an appeal of those adjudications adjudication to the Board.  The Board does not find that Grantham or any other authority divests it of jurisdiction over issues for which an appeal has been perfected where the benefits sought (SMC and TDIU in this case) have not been granted but other facts relevant to the appeal have changed.  Following this reasoning, the Board concludes that it has jurisdiction over the issues of entitlement to TDIU and SMC and if the RO does not grant those benefits, no additional acts on the Veteran's part are necessary for the Board to retain jurisdiction over these issues.  

Because the RO must address whether TDIU and SMC are warranted under the changed facts of this case, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2012).  Expedited handling is requested.)

Implement the Board's grant of the Veteran's appeal as to the issue to entitlement to compensation under 38 U.S.C.A. § 1151, assign an initial disability evaluation and readjudicate the issues of entitlement to TDIU and SMC.  If TDIU and SMC are not granted and the Veteran does not withdraw his appeal, return those issues to the Board.  

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).




______________________________________________
Michael J. Skaltsounis
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


